DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I:  Claims 1-21 and 28 -29 are drawn to a communication system including an optical transmitter, the optical transmitter comprising: a plurality of lasers; and a plurality of pulse position modulators configured to receive data bits; wherein: a transmission period of the optical transmitter comprises a plurality of time slots; and based on the data bits, the plurality of pulse position modulators are configured to select, during each transmission period: one time slot of the plurality of time slots for transmission of an optical pulse; and one laser of the plurality of lasers to transmit the optical pulse at a selected time slot. Which may be classified in CPC (H04B10/503; H04J14/005; H04B10/524).	
	II:  Claims 22-27 are drawn to a communication system including an optical transmitter, the optical transmitter comprising: a mode locked laser configured to generate a train of optical pulses; an electro-optic modulator (EOM) configured to receive the train of optical pulses; a pulse position modulator; an optical demultiplexer and an optical multiplexer; a plurality of intensity modulators; wherein: the pulse position modulator is configured to receive data bits, and based on the received data bits, to select an optical pulse through the EOM at a selected time slot of plurality of time slots; the optical demultiplexer is configured to demultiplex a selected optical pulse into a plurality of beams with corresponding plurality of wavelengths; the pulse position modulator is further configured to select, in correspondence with a wavelength, an intensity modulator of the plurality of the intensity modulators; the selected intensity modulator is configured to modulate the selected optical pulse to generate an intensity modulated optical pulse; and the optical multiplexer is configured to multiplex the intensity modulated optical pulse to generate an optically multiplexed signal. Which may be classified in CPC (H04B10/54; H04B10/118). 
	Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the subcombination of invention II for instance, “a mode locked laser configured to generate a train of optical pulses; an electro-optic modulator (EOM) configured to receive the train of optical pulses;”. Or does not require “an optical demultiplexer and an optical multiplexer; a plurality of intensity modulators; Or “the optical demultiplexer is configured to demultiplex a selected optical pulse into a plurality of beams with corresponding plurality of wavelengths”; Or “in correspondence with a wavelength, an intensity modulator of the plurality of the intensity modulators”; Or “the optical multiplexer is configured to multiplex the intensity modulated optical pulse to generate an optically multiplexed signal”.
	Likewise, the combination as claimed does not require the particulars of the subcombination as claimed because invention II does not require the subcombination of invention I for instance, “a plurality of lasers; and a plurality of pulse position modulators configured to receive data bits”; wherein: a transmission period of the optical transmitter comprises a plurality of time slots; and “based on the data bits, the plurality of pulse position modulators are configured to select, during each transmission period: “one time slot of the plurality of time slots for transmission of an optical pulse; and one laser of the plurality of lasers to transmit the optical pulse at a selected time slot”.  	
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated above is proper because all these inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification and, thus, would require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636